Citation Nr: 1126904	
Decision Date: 07/19/11    Archive Date: 07/29/11

DOCKET NO.  06-37 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Honolulu, Hawaii


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.  

2.  Entitlement to service connection for a heart disorder, to include as secondary to diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel



INTRODUCTION

The Veteran had active service from July 1961 to July 1965.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2005 RO rating decision, which, in pertinent part, denied service connection for diabetes mellitus and for a heart disorder.  In April 2009, the Board remanded this appeal for further development.  


FINDINGS OF FACT

1.  The Veteran's current diabetes mellitus was not present during service or for many years thereafter, and was not caused by any incident of service.  

2.  The Veteran's current heart disorder was not present during service or for many years thereafter, and was not caused by any incident of service.  The Veteran claims service connection for a heart disorder, to include as secondary to diabetes mellitus, but he is not currently service-connected for diabetes mellitus.  


CONCLUSIONS OF LAW

1.  Diabetes mellitus was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).  

2.  A heart disorder was not incurred in or aggravated by service.  38 C.F.R. 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Upon receipt of a complete or substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  This notice requires VA to indicate which portion of that information and evidence is to be provided by the claimant and which portion VA will attempt to obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R. § 3.159.  The notice should inform the claimant about the information and evidence not of record that is necessary to substantiate the claim.  It should also inform the claimant about the information and evidence that VA will seek to provide, and the information and evidence the claimant is expected to provide.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004).  

Here, the RO sent correspondence in October 2004, a rating decision in April 2005, a statement of the case in October 2006, a supplemental statement of the case in January 2008, and a supplemental statement of the case in May 2010.  These documents discussed specific evidence, the particular legal requirements applicable to the claims, the evidence considered, the pertinent laws and regulations, and the reasons for the decision.  VA made all efforts to notify and to assist the appellant with regard to the evidence obtained, the evidence needed, and the responsibilities of the parties in obtaining the evidence.  The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claims with an adjudication of the claims by the RO subsequent to receipt of the required notice.  There has been no prejudice to the appellant, and any defect in the timing or content of the notices has not affected the fairness of the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically declining to address harmless error doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has satisfied its duty to notify the appellant.  The case was last readjudicated in a September 2010 supplemental statement of the case.  

In addition, all relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant evidence.  VA has also obtained medical examinations in relation to these claims.  Thus, the Board finds that VA has satisfied both the notice and duty to assist provisions of the law.  

Analysis

Service connection may be granted for a disability due to a disease or injury which was incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection for a "chronic disease," such as arthritis, may be granted if manifest to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Secondary service connection may be granted for a disability which is proximately due to, the result of, or aggravated by an established service-connected disability.  38 C.F.R. § 3.310; see also Allen v. Brown, 7 Vet. App. 439 (1995).  The Board notes that effective October 10, 2006, 38 C.F.R. § 3.310 was amended to conform with the decision of the United States Court of Appeals for Veterans Claims (Court) in Allen; however, based upon the facts in this case the regulatory change does not impact the outcome of the appeal.  

To prevail on the issue of service connection, there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

The chronicity provision of 38 U.S.C.A. § 3.303(b) is applicable where the evidence, regardless of its date, shows that the Veteran had a chronic condition in service or during an applicable presumption period and still has such condition.  Such evidence must be medical unless it relates to a condition as to which, under case law, lay observation is competent.  See Savage v. Gober, 10 Vet. App. 488, 498 (1997).  In addition, if a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 U.S.C.A. § 3.303(b).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Further, as a finder of fact, the Board, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604(Fed.Cir.1996).

The Veteran contends that he has diabetes mellitus that is related to service.  He specifically alleges that he suffered from dizziness and nausea during service and that those symptoms were signs of hypoglycemia, which is a complication of diabetes mellitus.  He has reported being diagnosed with diabetes mellitus in the 1960s, as well as in 1973.  

The Veteran's service treatment records show no complaints, findings, or diagnoses of diabetes mellitus.  His service treatment records do indicate that he was noted to have an elevated fasting blood sugar reading on one occasion.  Treatment records dated in 1961 and 1963 pertaining to a boil (or carbuncle) on the left upper thigh included notations that the Veteran's mother was a diabetic and that a fasting blood sugar would be performed.  An October 1963 laboratory report indicated that the Veteran had a glucose, fasting blood sugar, reading of 138 mg%.  A subsequent October 1963 laboratory report noted that the Veteran had a high fasting blood sugar reading.  The report related that the present two hour glucose reading was 90 mg%.  

On a medical history form at the time of the June 1965 separation examination, the Veteran checked that he had a history of boils as well as car, train, sea, or air sickness.  The reviewing examiner indicated that the Veteran had a boil on the left thigh in 1961 and that he had boil on the "right" thigh in 1963.  It was noted that the Veteran's air and sea sickness were presently symptomatic.  The objective June 1965 separation examination report included notations that the Veteran's endocrine system was normal.  There was also a notation that the Veteran's sugar reading was negative.  It was reported that the Veteran had air and sea sickness which were presently symptomatic.  

There is no evidence of diabetes mellitus in the year after the Veteran's period of service, or for many years later.  In fact, the first post-service evidence of record of any possible diabetes mellitus is in March 1993, many years after the Veteran's period of service.  This lengthy period without treatment is evidence against a finding of continuity of symptomatology, and it weighs heavily against the claim.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (service incurrence may be rebutted by the absence of medical treatment of the claimed condition for many years after service).  

A March 1993 treatment entry from the Family Medical Clinic indicated that the Veteran was seen for bleeding bowel movements on and off for three years.  The Veteran also reported that he felt he was close to passing out.  It was noted that the Veteran had a history of diabetes mellitus for five years and that he was taking medication including Diabenese.  The assessment included diabetes mellitus.  

April 1993, July 1993, and October 1993 treatment entries from the Family Medical Clinic also all indicated assessments that included diabetes mellitus.  

An October 1995 treatment entry from the Doctor's Clinic related an assessment of diabetes mellitus.  

Subsequent private and VA treatment records dated through September 2009 show that the Veteran was treated for multiple disorders including diabetes mellitus.  

A September 2009 VA diabetes mellitus examination report noted that the Veteran's claims file was reviewed.  The Veteran reported that he was taking Meformin and Glipizide.  He stated that he walked forty-five minutes at least three times a week for about one mile.  The Veteran indicated that he was not sure of his age when he was diagnosed with diabetes mellitus, but reported that it was in the 1960s.  It was noted that the Veteran was on a low fat, low sugar, diet; that his weight had been stable; and that he was taking an oral hypoglycemic and insulin.  The Veteran indicated that he had numbness of both feet.  The Veteran reported that he worked part-time as a laborer and that he was able to perform the activities of daily living, including household chores and yard work.  He stated that he still drove his car.  

The diagnosis was diabetes mellitus type II, with complications of coronary artery disease and peripheral neuropathy of both feet due to micro and macrovascular changes due to the long duration of diabetes.  The examiner commented that he was "not able to ascertain with any certainty that [the Veteran's] diabetes [was] related to his military service, though [the] Veteran [claimed] that he [had] diabetes since the 1960, without resorting to mere speculation."  The examiner indicated that he was not able to locate the elevated blood sugar reading from October 1963 in the Veteran's claims file as stated on the examination request form.  

A November 2009 treatment report referred to other disorders.  

A July 2010 VA diabetes mellitus examination report, by the same examiner who performed the September 2009 VA diabetes mellitus examination, noted that the Veteran's claims file was reviewed.  The examiner discussed the Veteran's medical history, including his service treatment records, in some detail.  The Veteran reported that he developed a severe boil in 1963 during basic training.  He stated that the boil was cut open and packed with gauze.  He indicated that he was hospitalized for five to seven days because of the boil and was then taken off training for another ten days.  The Veteran reported that he received treatment from a family physician from 1965 to 1981, but that he was unable to obtain those records because the physician had passed away.  The Veteran reported that he was started on Glucophage in 1981 by another private physician.  He stated that he had a family history of diabetes.  The Veteran indicated that his diabetes mellitus began when he was in his twenties.  The Veteran reported that he was on a low fat and low sugar diet and that his weight had been stable since his last examination.  It was noted that the Veteran was taking an oral hypoglycemic and insulin.  The Veteran reported that he had numbness of both feet.  

The diagnosis was diabetes mellitus type II, with complications of coronary artery disease and peripheral neuropathy of both feet due to the duration of the diabetes mellitus.  The examiner reported that an October 1963 treatment entry, during the Veteran's period of service, noted that the Veteran was being treated for a carbuncle when he underwent a test that indicated that he had elevated blood sugar with his two hour reading being normal.  The examiner reported that there were no other indications that the Veteran had diabetes and that his discharge urinalysis was negative for sugar.  It was noted that the Veteran had a strong family history of diabetes.  The examiner remarked that the Veteran's "elevated blood sugar or hypoglycemia could have been caused by the carbuncle as [such disorder] [was] an infection and infections [were] known to cause elevated blood sugars."  The examiner indicated that the first indication of diabetes in the Veteran's records was not until 1993, which was thirty years later.  The examiner noted, however, that the Veteran had stated that he was on Glucophage in 1981, which would have been when he was thirty-eight years old.  The examiner commented that in his opinion, "[the Veteran's diabetes mellitus [was] less likely than not caused by or a result of the elevated blood sugar that he had in 1963 and it [was] more likely than not that his elevated blood sugar noted in 1963 was caused by or a result of his carbuncle as he [appeared] to have had access to medical care from 1965 to 1977 when he worked for civil service and was seeing a physician and he was not started on diabetic medication [until] 1981."  

In evaluating the probative value of competent medical evidence, the United States Court of Appeals for Veterans Claims (hereinafter Court) has stated, in pertinent part:

The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches. . . . As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the adjudicators; . . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

As stated by the Court, the determination of credibility is the province of the Board.  It is not error for the Board to favor the opinion of one competent medical expert over that of another when the Board gives an adequate statement of reasons or bases.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

The Board observes that the September 2009 VA diabetes mellitus examination report and the July 2010 VA diabetes mellitus examination reports, which were both performed by the same examiner, included a review of the Veteran's entire claims file.  Therefore, both examination reports have some probative value in this matter.  

The Board notes that the September 2009 VA diabetes examination report related a diagnosis of diabetes mellitus type II, with complications of coronary artery disease and peripheral neuropathy of both feet due to micro and macrovascular changes due to the long duration of diabetes.  The examiner commented that, after a review of the Veteran's claims file, he was "not able to ascertain with any certainty that [the Veteran's] diabetes [was] related to his military service, though [the] Veteran [claimed] that he [had] diabetes since the 1960, without resorting to mere speculation."  The examiner specifically indicated that he was not able to locate the elevated blood sugar reading from October 1963 in the Veteran's claims file as stated on the examination request form.  The Board observes that although the VA examiner noted that he was not able to locate the elevated blood sugar reading from October 1963 in the Veteran's service treatment records, such records included an October 1963 laboratory report, which, indicated that the Veteran had a glucose, fasting blood sugar, reading of 138 mg%.  A subsequent October 1963 laboratory report noted that the Veteran had a high fasting blood sugar reading.  The report related that the present two hour glucose reading was 90 mg%.  As the examiner was not able to find the relevant October 1963 elevated blood sugar reading at the time of the September 2009 VA diabetes mellitus examination, the Board finds that his opinion has less probative value in his matter.  

Conversely, the Board observes that the July 2010 VA diabetes mellitus examination report included a discussion of the Veteran's service treatment records, to specifically include the October 1963 laboratory report indicating an elevated blood sugar reading.  The diagnosis was diabetes mellitus type II, with complications of coronary artery disease and peripheral neuropathy of both feet due to the duration of the diabetes mellitus.  The examiner specifically reported that an October 1963 treatment entry, during the Veteran's period of service, noted that the Veteran was being treated for a carbuncle when he underwent a test that indicated that he had elevated blood sugar with his two hour reading being normal.  The examiner reported that there were no other indications that the Veteran had diabetes and that his discharge urinalysis was negative for sugar.  It was noted that the Veteran had a strong family history of diabetes.  

The examiner remarked that the Veteran's "elevated blood sugar or hypoglycemia could have been caused by the carbuncle as [such disorder] [was] an infection and infections [were] known to cause elevated blood sugars."  The examiner indicated that the first indication of diabetes in the Veteran's records was not until 1993, which was thirty years later.  The examiner noted, however, that the Veteran had stated that he was on Glucophage in 1981, which would have been when he was thirty-eight years old.  The examiner commented that in his opinion, "[the Veteran's diabetes mellitus [was] less likely than not caused by or a result of the elevated blood sugar that he had in 1963 and it [was] more likely than not that his elevated blood sugar noted in 1963 was caused by or a result of his carbuncle as he [appeared] to have had access to medical care from 1965 to 1977 when he worked for civil service and was seeing a physician and he was not started on diabetic medication [until] 1981."  The Board observes that the examiner, pursuant to the July 2010 VA diabetes mellitus examination, reviewed the Veteran's claims file, discussed his medical history in some detail, and specifically referred to an elevated blood sugar reading in the Veteran's service treatment records.  Therefore, the Board finds that July 2010 VA examiner's opinion is the most probative in this matter.  See Wensch v. Principi, 15 Vet. App. 362 (2001).  

The Board observes that the probative medical evidence does not suggest that the Veteran's current diabetes mellitus is related to his period of service.  In fact, the probative medical evidence provides negative evidence against this finding, indicating that the Veteran's diabetes mellitus disability began many years after his period of service, without any relationship to any incident of service.  Additionally, a VA examiner specifically indicated that the Veteran's diabetes mellitus was not related to an elevated blood sugar reading during his period of service and that there was no indication of diabetes in the Veteran's medical records until 1993.  

The Veteran has alleged that his current diabetes mellitus had its onset during his period of service.  As a layperson, however, the Veteran is not competent to give a medical opinion on the diagnosis or etiology of a condition.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  The Board observes that the Veteran is competent to report that he had symptoms that he thought were due to diabetes during his period of service, but he is not competent to provide a medical opinion regarding the etiology of any such disorder.  Thus, the Veteran's lay assertions are not competent or sufficient.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Board also observes that the Veteran has reported that his diabetes mellitus began in the 1960, as well as in 1973.  The Board notes that the first actual diagnosis of diabetes mellitus of record is in March 1993.  Additionally, a VA examiner noted that the Veteran stated that he was on Glucophage in 1981, which would have been when he was thirty-eight years old.  Thus, the credibility and probative value of his accounts regarding the onset of his diabetes mellitus are undermined.  See Dalton, Caluza, supra.  

The weight of the competent evidence demonstrates that the Veteran's diabetes mellitus began many years after his period of service and that it was not caused by any incident of service.  This condition was neither incurred in nor aggravated by service.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply, and the claim for service connection for a low back disorder, must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

II.  Heart Disorder

The Veteran contends that he has a heart disorder that is related to his period of service, or, more specifically, that is related to his diabetes mellitus.  

The Veteran's service treatment records do not show complaints, findings, or diagnoses of any heart problems.  The June 1965 separation examination report included a notation that the Veteran's heart was normal.  

The first post-service evidence of record of any diagnosed heart disorder is in August 2000, many years after the Veteran's period of service.  This lengthy period without treatment is evidence against a finding of continuity of symptomatology, and it weighs heavily against the claim.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (service incurrence may be rebutted by the absence of medical treatment of the claimed condition for many years after service).  

An August 2000 treatment report from the Doctor's Clinic noted that the Veteran was seen after a recent hospitalization and that he had a history of angina pectoris and insulin dependent diabetes mellitus.  The assessment included stable coronary artery disease and insulin dependent diabetes mellitus.  

A September 2000 treatment entry from the same facility related an assessment of coronary artery disease and insulin dependent diabetes mellitus, under poor control.  An October 2000 entry related an assessment of stable coronary artery disease and angina pectoris.  

An October 2000 treatment from the Doctor's Clinic indicated that the Veteran had a past medical history that was significant for coronary artery disease and diabetes mellitus.  It was noted that the Veteran was seen for new onset chest pain in August 2000 and that he was admitted to an emergency room to rule out a myocardial infarction.  The impression included coronary artery disease likely with multiple risk factors and equivocal stress test; hypertension; and hyperlipidemia.  

An October 2000 history and physical report from Anaheim Memorial Medical Center/Outpatient Tower indicated that the Veteran had no prior history until August 2000 when he was admitted to White Memorial Hospital with new onset chest pain syndrome with a myocardial infarction being ruled out.  It was noted that the Veteran subsequently underwent a treadmill test, which was equivocal-undiagnostic.  The examiner indicated that the Veteran was being admitted for a further work-up.  As to an impression, it was noted that the presence of coronary artery disease was to be considered as the Veteran had multiple risk factors and a history consistent with effort angina.  The impression also included hypertension, hyperlipidemia, and diabetes mellitus.  

A November 2000 operative repost from Anaheim Memorial Medical Center/Outpatient Tower noted that the Veteran underwent a quadruple bypass, with left descending and left internal mammary artery graft; independent saphenous vein graft to diagonal; and sequential graft to obtuse marginal to intermediate with off-pump.  The postoperative diagnosis was severe coronary artery insufficiency.  A December 2000 discharge summary from the same facility related discharge diagnoses of coronary artery disease, status post coronary artery bypass grafting; postoperative atelectasis; hypertension; hyperlipidema; and diabetes mellitus.  

Subsequent private and VA treatment records show treatment for variously diagnosed heart disorders.  

A September 2009 VA heart examination report noted that the Veteran's claims file was reviewed.  The examiner discussed the Veteran's medical history in some detail.  For example, the examiner reported that the Veteran was noted to have hypertension in 1997 and that he was found to have coronary artery disease in October 2000.  It was noted that the Veteran underwent a coronary artery bypass graft times four vessels in November 2000.  The Veteran stated that since that time, he had occasional chest pains with shortness of breath.  He indicated that he carried Nitroglycerin, but that he hadn't used it.  He indicated that he walked for forty-five minutes at least three times a week for about a mile.  The Veteran stated that he was able to claim three flights of stairs.  The diagnoses were diabetes mellitus type II, with complications of coronary artery disease and peripheral neuropathy of both feet, and essential hypertension not due to diabetes mellitus.  The examiner commented that "since diabetes [was] a major risk factor for heart disease, it [was] as likely as not that [the Veteran's] coronary artery disease [was] due to his diabetes."  

A July 2010 VA heart examination report noted that the Veteran's claims file was reviewed.  The examiner discussed the Veteran's medical history in some detail and reported essentially the same information as discussed in the September 2009 VA heart examination report.  The diagnoses were diabetes mellitus, type II, with complications of coronary artery disease and peripheral neuropathy of both feet, and essentially hypertension not due to diabetes mellitus.  The examiner commented that "it [was] known that diabetes [was] a major risk factor for heart disease."  The examiner indicated that it was his opinion that "[the Veteran's coronary artery disease [was] at least as likely as not caused by or a result of his diabetes."  

The Board observes that the probative medical evidence does not suggest that the Veteran's current heart disorder is related to his period of service.  In fact, the probative medical evidence provides negative evidence against this finding, indicating that the Veteran's current heart disorder began many years after his period of service, without any relationship to any incident of service.  

The Veteran has alleged that his current heart disorder had its onset during his period of service, or that his heart disorder is related to his diabetes mellitus.  As a layperson, however, the Veteran is not competent to give a medical opinion on the diagnosis or etiology of a condition.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  The Board observes that the Veteran is competent to report that he had symptoms that he thought were due to heart problems during his period of service, but he is not competent to provide a medical opinion regarding the etiology of any such disorder.  Thus, the Veteran's lay assertions are not competent or sufficient.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Additionally, the Board notes that the Veteran is also attempting to establish service connection for a heart disorder as secondary to diabetes mellitus.  The Board observes that the examiner pursuant to September 2009 and July 2010 heart examinations related to the Veteran's claimed heart disorder to his diabetes mellitus.  The Board notes that secondary service connection presupposes the existence of an established service-connected disability.  The Board observes that diabetes mellitus is not currently service-connected, and thus, there can be no secondary service connection for any condition allegedly due to diabetes mellitus.  Where the law and not the evidence is dispositive, a claim must be denied because of the absence of legal merit or lack of entitlement under the law.  Sabonis v. Brown, 6 Vet.App. 426 (1994).  Since there is no legal basis for an award of secondary service connection for a heart disorder, as a matter of law the claim on that basis must be denied.  Sabonis, supra.

The weight of the competent evidence demonstrates that the Veteran's heart disorder began many years after his period of service and that it was not caused by any incident of service.  This condition was neither incurred in nor aggravated by service.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply, and the claim for service connection for peripheral vascular disease of the lower extremities, must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for diabetes mellitus is denied.  

Service connection for a heart disorder is denied.  



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


